Appeal by defendant from a judgment for damages on account of personal injuries, and from an order denying a motion for a new trial on the ground of newly-discovered evidence. Plaintiff, with others, was removing an ice-cream counter weighing more than one thousand pounds, from the basement of a store in Schenectady. He was at the front. It was being rolled toward or into a chute which extended from the basement level to the street. An employee of the defendant sent a box of merchandise down the chute from the street. It stmek plaintiff in the back and threw him against the counter, inflicting numerous *1018injuries, including a double inguinal hernia. The evidence sustains the verdict. The motion for a new trial because of newly-discovered evidence was properly denied. Judgment affirmed, with costs. Order denying motion for a new trial affirmed, with ten dollars costs. Hill, P. J., Crapser, Bliss, Heffeman and Schenck, JJ., concur.